Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Burt Amernick on 1/25/2020.

The application has been amended as follows: 




34.  (New) The cosmetic composition of claim 33, wherein the at least one Achillea essential oil additionally comprises the following compounds, each present at a content of 3% to 10% by weight, with respect to the total weight of the essential oil:
- α-thujone,
- para-cymene,
- 1,8-cineole, 
- β-phellandrene and 
- camphor.

35.  (New)  The cosmetic composition of claim 33, wherein the at least one Achillea essential oil additionally comprises the following compounds, each present at a content of less than 3% by weight with respect to the total weight of the essential oil:
- camphene, 

- cis-chrysanthenol, 
- artemisyl acetate, and
- isoascaridole.

36. (New) The cosmetic composition of claim 33, wherein the at least one Achillea essential oil comprises the following compounds: artemisia ketone in a proportion of at least 6% by weight, with respect to the total weight of the essential oil, chrysanthenone in a proportion of 5% to 6.6% by weight, with respect to the total weight of the essential oil or chrysanthenone and its isomer verbenone in a combined proportion of 5% to 6.6% by weight, with respect to the total weight of the essential oil and ascaridole in a proportion of at least 6% by weight, with respect to the total weight of the essential oil.

37.  (New) The cosmetic composition of claim 33, wherein the at least one Achillea essential oil is extracted from a plant selected Achillea odorata, Achillea distans, Achillea collina, Achillea ageratum, Achillea ligustica, Achillea asplen, Achillea millefolium and mixtures thereof. 

38.  (New)  The cosmetic composition of claim 33, which is an aqueous or anhydrous composition.

39. (New)  The cosmetic composition of claim 33, which is a deodorant composition comprising the at least one Achillea essential oil in a deodorant active amount and wherein the at least one Achillea essential oil is effective against Corynebacterium xerosis.

40.  (New) The cosmetic composition of claim 33, packaged in a pressurized form in an aerosol device or packaged in a pump-action spray device. 


- camphene, 
- yomogi alcohol,
- cis-chrysanthenol, 
- artemisyl acetate, and
- isoascaridole.

42. (New) The cosmetic composition of claim 34, wherein the at least one Achillea essential oil comprises the following compounds: artemisia ketone in a proportion of at least 6% by weight, with respect to the total weight of the essential oil, chrysanthenone in a proportion of 5% to 6.6% by weight, with respect to the total weight of the essential oil or chrysanthenone and its isomer verbenone in a combined proportion of 5% to 6.6% by weight, with respect to the total weight of the essential oil and 

43. (New) The cosmetic composition of claim 35, wherein the at least one Achillea essential oil additionally comprises the following compounds: artemisia ketone in a proportion of at least 6% by weight, with respect to the total weight of the essential oil, chrysanthenone in a proportion of 5% to 6.6% by weight, with respect to the total weight of the essential oil or chrysanthenone and its isomer verbenone in a combined proportion of 5% to 6.6% by weight, with respect to the total weight of the essential oil and ascaridole in a proportion of at least 6% by weight, with respect to the total weight of the essential oil.

44. (New) The cosmetic composition of claim 43, wherein the at least one Achillea essential oil is obtained from the aerial part of Achillea odorata L.

Achillea odorata L.

46. (New) The cosmetic composition of claim 33, wherein the at least one essential oil is obtained from the aerial part of Achillea odorata L.

47. (New) The cosmetic composition of claim 39, packaged in a device equipped with a ball applicator.

48. (New) The cosmetic composition of claim 33, which is a antidandruff composition comprising the at least one Achillea essential oil in an antidandruff active amount and wherein the at least one Achillea essential oil is effective against excessive colonization of the scalp by Malassezia sp.



50. (New) The cosmetic composition of claim 33, wherein the Achillea essential oil is between 0.01% and 3% by weight with respect to the total weight of the cosmetic composition.

51. (New) The cosmetic composition of claim 33, wherein the Achillea essential oil is between 0.1% and 1% by weight with respect to the total weight of the cosmetic composition.

52. (New) The cosmetic composition of claim 33, which further comprises a component selected from the group consisting of thickeners; surfactants; conditioning agents; silicones; agents for combating hair loss; other antidandruff agents; vitamins; waxes; sunscreens; inorganic or organic pigments; dyes; pearlescent and opacifying agents; sequestering agents; plasticizing agents; 

53. (New) The cosmetic composition of claim 52, which is in the form of being packaged in a device equipped with a ball applicator.

54.  (New) The cosmetic composition of claim 52, which is a deodorant composition comprising the at least one Achillea essential oil in a deodorant active amount and wherein the at least one Achillea essential oil is effective against Corynebacterium xerosis.

55.  (New) The cosmetic composition of claim 33, which is an emulsion.

56.  (New) The cosmetic composition of claim 33, packaged in a device equipped with a ball applicator.

The following is an examiner’s statement of reasons for allowance:    by inserting the language of form for the cosmetic composition, applicants have overcome the 35 USC 101 rejection. The applicant’s comments have been considered concerning the art rejections and are persuasive..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655